UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4620
ROBERT STEVE JOLLY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-397)

                  Submitted: December 16, 2002

                      Decided: December 23, 2002

     Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Angela H.
Miller, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                       UNITED STATES v. JOLLY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Robert Steve Jolly appeals his conviction and sentence of twenty-
seven months’ imprisonment following his guilty plea to possession
of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1),
924(a)(2) (2000). Jolly’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), asserting the district court
erred by sentencing Jolly to twenty-seven months’ imprisonment, but
stating that, in his view, there are no meritorious grounds for appeal.
Advised of his right to file a pro se supplemental brief, Jolly has not
done so. Finding no reversible error, we affirm.
   Jolly challenges the district court’s imposition of a twenty-seven
month sentence. Because the sentence does not exceed the maximum
allowed by the Guidelines or statute, we will not review it on appeal.
See United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990) (find-
ing challenge to court’s exercise of discretion in setting a sentence
within a properly calculated guideline range not addressable on
appeal).
   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Jolly’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                            AFFIRMED